DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 11 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE 19822667 A1.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE19822667.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CN 106641243 A.
1 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by EP 2636928.

The examiner adopts the position that the preceding references anticipate applicant’s invention as set forth the Search Report and Written Opinion issued for Corresponding PCT action PCT/US2019/36985 in accordance with MPEP 1893.03(e)(II). Note that MPEP 1893.03(e)(II) states that the examiner may adopt any portion or all of any report on patentability that would be relevant to U.S. practice. For instance, a prior art reference found to be applicable to the claims as an “X” reference setting forth all claim limitations by itself under non-U.S. practice may be similarly applicable to the claims under U.S. practice as a 35 U.S.C. 102 anticipatory reference. Also, a prior art reference applicable to the claims as a “Y” reference under non-U.S. practice may be applicable under U.S. practice as a 35 U.S.C. 103 obviousness reference either by itself or in combination with another reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/COLBY M HANSEN/Primary Examiner, Art Unit 3655